Citation Nr: 1727332	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-21 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to designated herbicide agents.

2.  Entitlement to service connection for bladder cancer, to include as due to exposure to designated herbicide agents or as secondary to prostate cancer.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The RO in Indianapolis, Indiana has current jurisdiction. 

In December 2012, the Veteran testified during a hearing before the RO personnel; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran was not directly exposed and is not presumed to have been exposed to designated herbicide agents during service including while aboard USS Badger  (DE-1071) when deployed to the contiguous waters of Vietnam.

2.  The Veteran's prostate cancer and bladder cancer first manifested greater than one year after active service and were not caused or aggravated by any aspect of service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by active service and may not be presumed to have incurrent therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.313 (2016).

2.  Bladder cancer was not incurred in or aggravated by active service, and may not be presumed to have incurred therein and is not due to, or the result of, or aggravated by a service-connected disease or injury. 38 U.S.C.A. § 1101, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Assist and Notify
	
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a November 2010 letter. See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim. See 38 U.S.C.A. § 5102(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records, private treatment records, ship operation records, and lay statements have been associated with the claims file.

As discussed below, medical evidence of the Veteran's diseases were submitted and identified with the claims file before the RO adjudicated the issues of entitlement to service connection.  Therefore, the Board finds that a VA examination or medical opinion is not necessary to decide the Veteran's Claim.  See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016); see also 
Barr v. Nicholson, 12 Vet. App. 303. 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran seeks service connection for prostate cancer, to include as due to exposure to designated herbicide agents.  Additionally he seeks service connection for bladder cancer, to include as secondary to prostate cancer. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. 
§ 3.303(a) (2016).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disorders and diseases diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303 (d) (2016); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Prostate cancer is a disease for which the presumption and continuity of symptoms are available. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 
38 C.F.R. § 3.310(a)-(b) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Moreover, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that the secondary condition was not due to the natural progression of a disease. 38 C.F.R. § 3.310(b) (2016). 

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases associated with herbicide exposure for purposes of the presumption include prostate cancer. 38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309 (2016).

III.  Analysis

Service treatment records do not contain a diagnosis or manifestations of a prostate or bladder disorder.  In a May 1977 discharge physical examination, the Veteran denied any urinary pain or frequency and the military examiner noted no genitourinary abnormalities.  

Private treatment records show that the Veteran experienced elevated screening tests in approximately 2007 and was diagnosed with prostate cancer in August 2009.  He underwent an open radical retropubic prostatectomy and pelvic lymphadenectomy to excise the prostate cancer including with some extension into the bladder.  Therefore, the Veteran has residuals of prostate and bladder cancer and the required element of a current disease or disability has been met.  See Shedden, 381 F.3d at 1167.  The disease did not manifest in service or within one year of discharge from service. 

At issue is whether a causal relationship between the present disability and the disease or injury incurred or aggravated during service.   38 C.F.R. §§ 3.310(a)-(b) (2016).  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for the Veteran's prostate cancer and bladder cancer is not warranted.

Presumption of Exposure to Designated Herbicide Agents

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam. 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).

In Gray v. McDonald, 27 Vet. App. 31 (2015), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's determination that deep water harbors were not inland waterways failed to indicate whether VA had made a fact-based assessment of the probability of exposure in harbors from aerial spraying.  Rather, the Court opined that VA had based its designation of Da Nang Harbor on geographical characteristics exclusively, specifically through depth and through ease of access.  VA's designation of Da Nang Harbor did not consider the critical issue of whether actual spraying of herbicide agents occurred there.  In light of this consideration, the Court ordered VA to reevaluate its definition of inland waterways, especially as it applied to Da Nang Harbor.  The Court mandated that VA exercise fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of herbicide exposure.

VA currently defines inland waterways as fresh water rivers, streams, and canals, and similar waterways.  As these waterways are distinct from ocean waters and their respective coastal features, service on these waterways is service in the Republic of Vietnam.  Specifically, VA considers inland waterways to end at their mouth or junction to other offshore water features.  Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to the influence of regular tides.  This definition includes salty and brackish waters situated between rivers and the open ocean.  See Veterans Benefits Manual, M21-1, Part IV, subpart ii.1.H.2.a, b (Nov. 21, 2016).  Based upon these defining characteristic, Da Nang Harbor does not qualify as an inland waterways.

In his September 2009 claim for service connection, the Veteran reported that while service aboard Badger, the ship docked on two occasions at a pier in Da Nang and he and most of the ship's crew were granted liberty ashore.  In written statements in December 2012 and in testimony during a March 2015 RO hearing, the Veteran reported that he joined the crew of Badger on April 7, 1972 in Subic Bay, Philippines, and that the ship got underway the same day. He reported that the ship moored to a pier in Da Nang on April 10, 1972 to perform repairs on the ship's fin stabilizers.  He reported that because he had been sea sick, he was permitted to go ashore, and he described the conduct of activity on the pier in detail including that the ship took on supplies and underwent repairs.  He further reported that Badger performed shore gunfire support off the coast for several days but had to return to Da Nang for repairs to a gun barrel and moored alongside a USS Hector (Ar-7), a repair ship.   The Veteran also noted that a VA listing of ships shown to have moored or operated in inland waters included ships of the same type as Badger.  The Veteran submitted charts of the harbor and photographs of the crew performing various activities, but none show the crew clearly ashore at Da Nang.  

VA maintains a list of Naval vessels for which evidence has been obtained to show ship operations in the inland waters of Vietnam during the specified periods when a presumption of exposure to the designated herbicide agents is available. The most recent posting on a VA internet site, updated in March 2017, does not show that the USS Badger (DE-1701) has been identified as mooring at Da Nang Harbor, or ventured into any of Vietnam inland waterway between January 9, 1962 and May 7, 1975.  See https://vaww.compensation.pension.km.va.gov (last visited June 19, 2017).  

The Veteran also submitted a redacted decision by the Board dated in July 2004 in which the Board found that the ship involved in that appeal was anchored in Da Nang harbor and in the context of that Veteran's reports found that the ship was in inland waters.  Board decisions are not precedential.  Moreover, that decision was based on the same navigational and geographic boundaries that were rejected by the Court in Gray and not consistent with the current VA determination of inland waters and the exclusion of harbors such as a Da Nang.  

Additional documents were obtained and associated with the claims file that are inconsistent with the Veteran's account of the events and movements of Badger.  Deck and quartermaster logs for April 10, 1972 show that Badger entered Da Nang Harbor at about 0800 local time and was "lying to" awaiting a small boat personnel transfer.  The ship had retracted its fin stabilizers as would be appropriate in a harbor, but there is no mention of the need for repairs.  The ship did not moor to a pier or anchor.  After receiving personnel from the news media by small boat at about noon, the ship left the harbor for its gunfire support mission off the coast.  On April 13, 1972, Badger proceeded toward Da Nang and disembarked the media personnel by small boat without entering the harbor.  On the evening of April 15, 1972, Badger again proceeded toward Da Nang and received a four man repair team from USS Hector (AR-7) at 1953 local time by small boat to repair a five-inch gun barrel.  The repair personnel disembarked by small boat approximately thirty minutes later and Badger continued to sea in a northeast direction to its next mission.  The ship's position at 2000 was 16 degrees 17.0 minutes North, 108 degrees 16.0 minutes East, approximately five miles from Da Nang Harbor.  

The Board has considered the American Legion's argument that the totality of the Veteran's circumstances and a consideration of reasonableness criteria warrant granting the Veteran service connection on a presumptive basis.  The Board, however, finds that the evidence of record, including submissions from the Veteran, does not warrant granting service connection on a presumptive basis.

The Board finds that the Veteran was not exposed to herbicide agents on a direct or presumptive basis.  Although the Veteran is competent to report his location and activities while deployed in the Southeast Asia Theater of Operations, his report of the USS Badger's docking at a pier in Da Nang Harbor and his walk on the pier direct are inconsistent with formal findings of the Joint Services Record Research Center (JSRRC) and the detailed information in the deck and quartermaster logs.   The official records show that the USS Badger did not moor or anchor in Da Nang Harbor in April 1972 and that it did not moored alongside USS Hector in Da Nang Harbor on April 15, 1972.  Da Nang Harbor is not inland waters.  The Veteran's only presence in the harbor was for approximately four hours on April 10, 1972 when the ship was lying to, meaning it was holding position without anchoring or mooring, while awaiting a small boat to embark news media personnel.  It is unlikely that any actual herbicide spraying occurred during this event involving non-military personnel.  The Veteran raised a theory of exposure from drinking water distilled in the ship's evaporators.  However, the Veteran is not competent to report on the possible concentration level of the designated herbicide agents in the harbor feed water and has not submitted technical evidence to support this theory or personal knowledge of the ship's operation of its fresh water evaporators in the harbor on that day.   

In reaching the conclusion that presumptive service connection is not warranted, the Board has carefully considered the Veteran's lay assertions however the evidence of record does not support the Veteran's contentions.  In short, the Veteran's assertion that his prostate cancer was caused by herbicide exposure while in service is inconsistent with other more probative evidence of record. See Caluza v. Brown, 7 Vet. App. 498, 511(1995).  In this regard, the Board finds that the USS Badger's deck and quartermaster logs, the formal findings of JSRRC and the letter from the National Archives and Records Administration to be the most persuasive evidence.  Taken as a whole, this evidence indicates that the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2016) has not been met.  The Board also notes that there is no evidence of record which would warrant service connection on a direct basis; the Veteran's STRs are silent as to any injury or manifestations of disease or injury to the prostate region, and the Veteran has not provided competent evidence of direct contact with the herbicide agents.  Without an in-service incurrence, direct service connection cannot be granted.  Furthermore, no evidence of record indicates that the Veteran's prostate cancer manifested to a compensable degree within one year after the Veteran was separated from service or through a "continuity of symptomology" since service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As mentioned above, entitlement to service connection for bladder cancer as secondary to prostate cancer is not warranted because prostate cancer has not been found to be service-connected. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer, to include as due to designated herbicide agents is denied.

Service connection for bladder cancer, to include as due to designated herbicide agents or secondary to prostate cancer is denied.




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


